                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

MICHAEL ETHAN SMITH,                       )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )    CASE NO. 1:18-CV-502-WKW
                                           )               [WO]
SHERRIFF WALLY OLSON,                      )
CAPTAIN RON NELSON, and                    )
LIEUTENANT STEVE                           )
BAXLEY,                                    )
                                           )
             Defendants.                   )

                                        ORDER

      On October 15, 2018, the Magistrate Judge filed a Recommendation to which

no timely objections have been made. (Doc. # 23.) Upon an independent review of

the record and consideration of the Recommendation, it is ORDERED that the

Recommendation (Doc. # 23) is ADOPTED and Plaintiff’s claims against the

Defendants are DISMISSED for Plaintiff’s failure to comply with the orders of this

court and to prosecute this action.

      Final judgment will be entered separately.

      DONE this 28th day of November, 2018.

                                               /s/ W. Keith Watkins
                                      CHIEF UNITED STATES DISTRICT JUDGE
